DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 20 recites a “computer storage medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §  101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 10, 11, 12, 13, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R1-1717077, “Remaining issues on bandwidth part” cited in January 8, 2021 IDS) in view of Park (US 20190104517 A1).

In regards to claim(s) 1, 10, and 20 HUAWEI (R1-1717077, “Remaining issues on bandwidth part” cited in January 8, 2021 IDS) teaches a resource configuration method, comprising: 
receiving, by a terminal, first control information transmitted by a network device, wherein a bandwidth part (BWP) which is currently activated by the terminal comprises a first downlink BWP and a first uplink BWP, and the first control information comprises first indication information which is used to indicate that a BWP to be activated is a second downlink BWP or a second uplink BWP ([Section 3.4.1] teaches where a terminal receives, first control information, DCI, transmitted by a network device. [Section 3.2 BWP configuration] and [Fig. 2A] teach wherein a BWP which is currently activated by the terminal device comprises a first downlink BWP, DL BWP0, and a first uplink BWP, UL BWP0. [Section 3.2 BWP configuration, Issue #2, case 1] and [Fig. 2a] shows where the first control information comprises first indication information which is used to indicate that a BWP to be activated is a second downlink BWP or a second uplink BWP ); 
and determining, by the terminal, whether the first downlink BWP, the first uplink BWP, the second downlink BWP , if the first downlink BWP, the first uplink BWP, the second downlink BWP and ([Section 3.2 BWP configuration, Issue #2, case 1] and [Fig. 2A] show a feature for determining whether the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second downlink BWP are simultaneously activatable, “…since the center frequency of DL BWP0 and DL BWP1 is the same no center frequency retuning is needed between DL BWP1 and UL BWP0 , and it is not necessary to deactivate UL BWP0 and an activate a new UL BWP.” ).
HUAWEI differs from claim 1, in that HUAWEI is silent on determining that the second uplink BWP is also simultaneously activatable in addition to the first downlink BWP, first uplink BWP, and the second downlink BWP, and maintaining by the terminal, the second uplink BWP in the activated state, in addition to the first uplink BWP, the first downlink BWP, and the second downlink BWP.
Despite these differences similar features have been seen in other prior art involving resource configuration. Park (US 20190104517 A1) [Par 60] for example teaches support for feature of activating a plurality of uplink BWPs and a plurality of downlink BWPs simultaneously. “[0060] It is possible to define A plurality of downlink and/or uplink BWPs to be simultaneously activated and used according to the configurations of BWPs and the capability of a UE in any serving cell. However, the NR rel-15 defines that only one DL BWP and one UL BWP are activated and used in an UE at any time.
Thus based upon the teachings of Park it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify HUAWEI, to activate a plurality of downlink BWPs and a plurality of uplink downlink BWPs simultaneously in order to arrive at and determining, by the terminal, whether the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable, if the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable, maintaining, by the terminal, the first downlink BWP and the first uplink BWP in an activated state while activating the second downlink BWP and the second uplink BWP , in order to take advantage of the additional communication capability provided by the second uplink BWP.




In regards to claim 19, HUAWEI teaches a resource configuration device, comprising at least one processor, a memory and a transmission device, wherein one or more programs are stored in the memory and configured to be executed by the processor, and the program comprises instructions for performing the following steps:
 transmitting first control information to a terminal, wherein a bandwidth part (BWP) which is currently activated by the terminal comprises a first downlink BWP and a first uplink BWP, and the first control information comprises first indication information which is used to indicate that a BWP to be activated is a second downlink BWP or a second uplink BWP ([Section 3.4.1] teaches where a terminal receives, first control information, DCI, transmitted by a network device. [Section 3.2 BWP configuration] and [Fig. 2A] teach wherein a BWP which is currently activated by the terminal device comprises a first downlink BWP, DL BWP0, and a first uplink BWP, UL BWP0. [Section 3.2 BWP configuration, Issue #2, case 1] and [Fig. 2a] shows where the first control information comprises first indication information which is used to indicate that a BWP to be activated is a second downlink BWP or a second uplink BWP ), 
 	and so that when it is determined that the first downlink BWP, the first uplink BWP, the second downlink BWP ([Section 3.2 BWP configuration, Issue #2, case 1] and [Fig. 2A] show a feature for determining whether the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second downlink BWP are simultaneously activatable, “…since the center frequency of DL BWP0 and DL BWP1 is the same no center frequency retuning is needed between DL BWP1 and UL BWP0 , and it is not necessary to deactivate UL BWP0 and an activate a new UL BWP.” ).
HUAWEI differs from claim 19, in that HUAWEI is a feature so that when it is determined that the second uplink BWP is also simultaneously activatable in addition to the first downlink BWP, first uplink BWP, and the second downlink BWP, and the terminal maintain the second uplink BWP in the activated state, in addition to the first uplink BWP, the first downlink BWP, and the second downlink BWP.
Despite these differences similar features have been seen in other prior art involving resource configuration. Park (US 20190104517 A1) [Par 60] for example teaches support for feature of activating a plurality of uplink BWPs and a plurality of downlink BWPs simultaneously. “[0060] It is possible to define A plurality of downlink and/or uplink BWPs to be simultaneously activated and used according to the configurations of BWPs and the capability of a UE in any serving cell. However, the NR rel-15 defines that only one DL BWP and one UL BWP are activated and used in an UE at any time.
Thus based upon the teachings of Park it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify HUAWEI, to activate a plurality of downlink BWPs and a plurality of uplink downlink BWPs simultaneously in order to arrive at and so that when it is determined that the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable, the terminal maintains the first downlink BWP and the first uplink BWP in an activated state while activating the second downlink BWP and the second uplink BWP, in order to take advantage of the additional communication capability provided by the second uplink BWP.



In regards to claim(s) 2 and 11, HUAWEI teaches the method according to claim 1, further comprising: if the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously unactivatable, deactivating, by the terminal, the first downlink BWP and the first uplink BWP while activating the second downlink BWP and the second uplink BW ([Section 3.2 BWP configuration, Issue #2, case 2] and [Fig. 2B] show a feature for determining whether the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second downlink BWP are simultaneously unactivatable, “…since the center frequencies of DL BWP0 and DL BWP1 are different, it is necessary to deactivate UL BWP0 and activate UL BWP1.” ).

In regards to claim(s) 3 and 12, HUAWEI teaches the method according to claim 1, wherein the determining, by the terminal, whether the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable comprises: if the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second uplink BWP satisfy a predetermined rule, determining, by the terminal, that the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable([Section 3.2 BWP configuration, Issue #2, case 1] and [Fig. 2A] show a feature for determining whether the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second downlink BWP are simultaneously activatable, “…since the center frequency of DL BWP0 and DL BWP1 is the same no center frequency retuning is needed between DL BWP1 and UL BWP0 , and it is not necessary to deactivate UL BWP0 and an activate a new UL BWP.” ); if the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second uplink BWP fail to satisfy a predetermined rule, determining, by the terminal, that the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously unactivatable ([Section 3.2 BWP configuration, Issue #2, case 2] and [Fig. 2B] show a feature for determining whether the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second downlink BWP are simultaneously unactivatable, “…since the center frequencies of DL BWP0 and DL BWP1 are different, it is necessary to deactivate UL BWP0 and activate UL BWP1.” ). 

In regards to claim(s) 4 and 13, HUAWEI teaches the method according to claim 3, wherein the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second uplink BWP satisfy a predetermined rule, comprising: the first downlink BWP is consistent with the second downlink BWP in terms of a center frequency and a bandwidth size , and the first uplink BWP is consistent with the second uplink BWP in terms of a center frequency and a bandwidth size; or, a frequency domain range of the second downlink BWP is within a frequency domain range of the first downlink BWP, and a frequency domain range of the second uplink BWP is within a frequency domain range of the first uplink BWP; or, the terminal has a radio frequency bandwidth capability capable of simultaneously covering frequency domain ranges of the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP ([Section 3.2 BWP configuration, Issue #2, case 1] and [Fig. 2A] show a feature for determining whether the first downlink BWP, the first uplink BWP, the second downlink BWP, and the second downlink BWP are simultaneously activatable, “…since the center frequency of DL BWP0 and DL BWP1 is the same no center frequency retuning is needed between DL BWP1 and UL BWP0 , and it is not necessary to deactivate UL BWP0 and an activate a new UL BWP.” ).


Claim(s) 5, 6, 14 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R1-1717077, “Remaining issues on bandwidth part” cited in January 8, 2021 IDS) in view of Park (US 20190104517 A1) in view of ZHOU (US 20190141742 A1).


In regards to claim(s) 5 and 14, HUAWEI is silent on the method according to claim 1, wherein the determining, by the terminal, whether the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable comprises: receiving, by the terminal, second control information transmitted by the network device, wherein the second control information comprises second indication information which indicates whether the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable.
Despite these differences similar features have been seen in other prior art involving resource configuration. Zhou (US 20190141742 A1) [Par. 456] teaches where a terminal receives, control information, downlink control information (DCI), that indicates whether a plurality of bandwidth parts are simultaneously activatable. “[0456] In an example embodiment, one or more first BWPs may be simultaneously/in parallel active for the wireless device. The number of the one or more first BWPs may be less than or equal to a first number based on the wireless device capability (e.g., as indicated by the wireless device capability information message). The wireless device may receive at least one DCI indicating deactivation of one or more BWPs in the one or more first BWPs and/or activation of one or more second BWPs in the plurality of BWPs. In an example, a single DCI may simultaneously indicate deactivation of one or more BWPs in the one or more first BWPs and/or indicate activation of one or more second BWPs in the plurality of BWPs. In an example, the DCI may comprise a field, the field comprising a bitmap that indicates which one or more BWPs in the one or more first BWPs are deactivated and/or which one or more second BWPs in the plurality of BWPs are activated. In an example, a DCI in the at least one DCI may comprise a field, the value of the field indicating an index of a BWP that is activated or deactivated. In an example, a DCI in the at least one DCI may comprise a field indicating whether the DCI indicates activation or deactivation. In an example, the DCI flips the activation/deactivation status of a BWP (e.g., an active BWP is deactivated and a non-active BWP is activated). There may be no explicit activation/deactivation field in the DCI. The number of simultaneously/in parallel active BWPs after receiving the at least one DCI may be less than or equal to the maximum number of simultaneously/in parallel active BWPs that the wireless device is capable of (e.g., as indicated by the wireless device capability information message). In an example, the base station may transmit the at least one DCI for deactivation/activation of BWPs considering the wireless device capability information, e.g., such that the number of simultaneously/in parallel active BWPs is less than a first number e.g., indicated by the wireless capability information.”
Thus based upon the teachings of Zhou it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the simultaneously activated BWPs of HUAWEI to arrive at the method of claim 1, receiving, by the terminal, second control information transmitted by the network device, wherein the second control information comprises second indication information which indicates whether the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are simultaneously activatable, in order to provide a benefit of network control of the activation of simultaneous BWPs.

In regards to claim(s) 6 and 15, HUAWEI is silent on the method according to claim 5, wherein the second control information is downlink control information (DCI), or radio resource control (RRC) signaling, or system information (SI).
Zhou (US 20190141742 A1) [Par. 456] teaches where a terminal receives, control information, downlink control information (DCI), that indicates whether a plurality of bandwidth parts is simultaneously activatable. 
Thus based upon the teachings of Zhou it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the simultaneously activated BWPs of HUAWEI to arrive at the method according to claim 5, wherein the second control information is downlink control information (DCI), or radio resource control (RRC) signaling, or system information (SI), in order to provide a benefit of network control of the activation of simultaneous BWPs.

Claim(s) 7, 8, 9, 16, 17  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (R1-1717077, “Remaining issues on bandwidth part” cited in January 8, 2021 IDS) in view of Park (US 20190104517 A1) in view of ZHOU (US 20190141742 A1).


In regards to claim(s) 7 and 16, HUAWEI is silent on the method according to claim 1, further comprising: receiving, by the terminal, first configuration information transmitted by the network device, wherein the first configuration information comprises at least one of first duration information corresponding to the first downlink BWP and the first uplink BWP and second duration information corresponding to the second downlink BWP and the second uplink BWP; wherein the first duration information is used to enable the terminal to deactivate the first downlink BWP and the first uplink BWP when a duration in which the first downlink BWP and the first uplink BWP are activated reaches the first duration; and the second duration information is used to enable the terminal to deactivate the second downlink BWP and the second uplink BWP when a duration in which the second downlink BWP and the second uplink BWP are activated reaches the second duration; and based on the first configuration information, deactivating, by the terminal, the first downlink BWP and the first uplink BWP, and/or deactivating the second downlink BWP and the second uplink BWP.
Despite these differences similar features have been seen in other prior art involving resource configuration. ISLAM (US 20190052432 A1) [Par. 118 – Par. 119] teaches a feature where configuration information comprises a first duration, pattern of BWP switching, corresponding to a first BWP, and a second duration corresponding to a second BWP, where the first duration is used to enable the terminal, UE, to deactivate the first BWP when the duration in which the first BWP is activated reaches the first duration, and the second duration is used to enable to the terminal to deactivate the second BWP when a duration in which the second BWP is activated reaches the second duration, and based on the configuration information, deactivating the first BWP and/or deactivating the second BWP. 
Thus based upon the findings of ISLAM it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify HUAWEI by modifying the first BWPs and the second BWPs to operate in accordance of the BWP switching feature of ISLAM, to arrive at the method of claim 1 further comprising receiving, by the terminal, first configuration information transmitted by the network device, wherein the first configuration information comprises at least one of first duration information corresponding to the first downlink BWP and the first uplink BWP and second duration information corresponding to the second downlink BWP and the second uplink BWP; wherein the first duration information is used to enable the terminal to deactivate the first downlink BWP and the first uplink BWP when a duration in which the first downlink BWP and the first uplink BWP are activated reaches the first duration; and the second duration information is used to enable the terminal to deactivate the second downlink BWP and the second uplink BWP when a duration in which the second downlink BWP and the second uplink BWP are activated reaches the second duration; and based on the first configuration information, deactivating, by the terminal, the first downlink BWP and the first uplink BWP, and/or deactivating the second downlink BWP and the second uplink BWP, in order to provide a benefit of adaptively configuring bandwidth in a case where RF retuning is necessary.

In regards to claim(s) 8 and 17, HUAWEI is silent on the method according to claim 1, further comprising: receiving, by the terminal, third control information transmitted by the network device, wherein the third control information comprises third indication information which is used to indicate that a BWP to be deactivated comprises the first downlink BWP and the first uplink BWP, and/or, the second downlink BWP and the second uplink BWP; and based on the third control information, deactivating, by the terminal, the first downlink BWP and the first uplink BWP, and/or deactivating the second downlink BWP and the second uplink BWP.
Despite these differences similar features have been seen in other prior art involving resource configuration. ISLAM (US 20190052432 A1) [Par. 118 – Par. 119] teaches control information with an indication information a pattern of BWP switching, used to indicate that a BWP to be deactivated comprises a first BWP or second BWP and deactivating by the terminal the first BWP or the second BWP. 
Thus based upon the findings of ISLAM it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify HUAWEI by modifying the first BWPs and the second BWPs to operate in accordance of the BWP switching feature of ISLAM, to arrive at the method according to claim 1, further comprising: receiving, by the terminal, third control information transmitted by the network device, wherein the third control information comprises third indication information which is used to indicate that a BWP to be deactivated comprises the first downlink BWP and the first uplink BWP, and/or, the second downlink BWP and the second uplink BWP; and based on the third control information, deactivating, by the terminal, the first downlink BWP and the first uplink BWP, and/or deactivating the second downlink BWP and the second uplink BWP, in order to provide a benefit of adaptively configuring bandwidth in a case where RF retuning is necessary.

In regards to claim 9 and 18, HUAWEI teaches the method according to claim 7, further comprising: when the first downlink BWP, the first uplink BWP, the second downlink BWP and the second uplink BWP are deactivated, activating a default BWP (Huawei [Section 3.4.2, timer-based activation/deactvation] teaches where when a BWP is deactivated fallback to a default BWP).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476